Citation Nr: 0814975	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include skin cancer, to include as due to ionizing radiation 
exposure.

2.  Entitlement to service connection for hypothyroidism, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1941 
to December 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


ORDER TO VACATE

The Board denied the claims on appeal by a June 22, 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2007 Joint Motion for Court Remand (Joint 
Motion), in January 2008 the Court remanded this appeal for 
development in compliance with the Joint Motion.

A January 16, 2008 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 
veteran did not submit additional evidence.

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's decision in this matter, finding that 
the VA had not met its statutory and regulatory duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Therefore, the June 2007 
Board decision failed to provide the veteran due process 
under the law, and in order to prevent prejudice to the 
veteran, the June 2007 Board decision must be vacated in its 
entirety.  A new decision must be entered as if the June 2007 
decision had never been issued.


ORDER

The June 22, 2007 Board decision is vacated.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's duty to assist includes providing a 
medical examination when is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The RO 
did not provide the veteran with an examination.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, VA and private medical records diagnosed actinic 
keratoses, dermatitis, urticaria, and a possible history of 
skin cancer.  Service personnel records demonstrate that the 
veteran was exposed to radiation during Operation Crossroads.  
See 38 C.F.R. § 3.309(d)(3) (2007) (noting that a veteran is 
radiation-exposed if there is service during certain 
operations, to include Operation Crossroads).  In June 2004, 
March 2005, and September 2005 letters, the veteran's 
treating VA physician opined that the veteran's skin 
disorders and hypothyroidism could be due to inservice 
radiation.  Because there is evidence of currently diagnosed 
disabilities, an inservice event, and an indication that the 
current disabilities may be associated with the inservice 
event, remand for a VA examination is required.  See 
38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran with 
an appropriate VA examination.  The entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner, and nexus opinions offered 
regarding the etiology and onset of any 
skin disorder and hypothyroidism.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  The 
examiner must state whether any diagnosed 
skin disorder and/or hypothyroidism is 
related to the veteran's military service 
or to any incident therein, to include the 
veteran's radiation exposure.  The 
examiner must specifically address the 
medical opinions already of record.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



